COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-09-466-CV



IN RE CITY OF SOUTHLAKE
	RELATOR





----------

ORIGINAL PROCEEDING

----------

MEMORANDUM OPINION
(footnote: 1) 

----------

We have considered the parties’ “Agreed Motion To Dismiss Mandamus Action.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss this original proceeding. 

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM



PANEL:  MCCOY, WALKER, and MEIER, JJ.



DELIVERED:  January 14, 2010

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.